DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 20-24 require the limitations defined in Tables 4 and 5 from the specification. The specification goes on to state that Table 5 sets forth smaller value ranges… which encompass at least some of the distributions of Fig. 9. Which distributions are being included? Why were some distributions selected and not other distributions?  As far as one of ordinary skill in the art is concerned, the distributions could have been randomly selected and then applied to the values in the tables. Thus the claims [which include the tables] do not really inform one of ordinary skill in the art what the invention is because the number in the tables don’t paint a full roadmap to the height range percentage.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20-24 require the limitations defined in Tables 4 and 5 in the specification. Both tables 4 and 5 define a leading edge normalized height range percentage however the range is so large it is impossible to determine the metes and bounds of the claims. For instance would it be appropriate to select the following from Table 5?
Normalized half-span value
Leading edge normalized height range


0.00
1.00
0.05
-16.00
0.10
-1.00
0.15
-22.00
0.20
-5.00
0.25
-26.00
0.30
-6.00
0.35
-24.00
0.40
-3.00
0.45
-20.00


The subject matter of the claims is not distinctly claimed because the ranges are so large that they become indistinct.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (AERODYNAMIC PERFORMANCE OF A BLENDEDWING-BODY CONFIGURATION AIRCRAFT); Submitted in 09/14/2018 IDS; also see attached annotated document.
Regarding Claims 1 and 13, Ikeda discloses
13. A blended wing body aircraft (“Blended-Wing-Body”; see Abstract) comprising:
an airfoil shaped center body (“airfoil selection for the central section”; Page 4 Column 1; See underlined attachment of IKeda) including an interior cabin (“pressurized cabin section”; Page 3 Column 2; underlined) having a usable volume of at least 1500 ft3 and at most 4500 ft3, the interior cabin having a maximum length (from nose to tail in Fig. 10) defined along a longitudinal axis of the center body and a maximum width (See distance between most distal spars in Fig. 10) defined perpendicularly to the maximum length, a cabin aspect ratio of the maximum length to the maximum width being at least 2 and at most 4 (Using the length in Fig. 14 and the width on Page 5 Column 2; 44m/24m = 1.8);
a pair of wings (“wing structure”; Page 5 Column 1) extending from opposed sides of the center body;
wherein a combination of the wings and center body has a wetted aspect ratio of at least 1.9 and at most 2.7 (Fig. 4 shows Swet to be approx. 1.3-2.3), wherein the wetted aspect ratio is defined by , where b is a maximum span of the wings measured without considering wing tip devices, and Swet is a wetted area of the combination of the wings and center body.
Ikeda does not specifically discloses an interior cabin volume but does disclose different nubers of passengers (450-555 passengers) which roughly translates to needed cabin volume.
Ikeda discloses the claimed invention except for a usable volume of at least 1500 ft3 and at most 4500ft3. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the aircraft of Ikeda with the claimed volume, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Ikeda discloses different passenger accommodation numbers 450-555) and so Ikeda also contemplates different cabin volumes. Thus the general conditions of the claim are met and one could select a size based on other factors like airport sizes. In re Aller, 105 USPQ 233
The remaining claims 2-12 and 14-19 build on the limitations of Claims 1 and 13 by further limiting the cabin volume, cabin aspect ratio, wetted aspect ratio, and maximum thickness ratio. Ikeda also further contemplates the thickness ratio (“location of maximum thickness”; Page 4 Column 1). Just as stated above since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Thus one of ordinary skill in the art could select the appropriate ratios and volumes based on the teaching of Ikeda and the practical need of an airport.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M O'HARA/Primary Examiner, Art Unit 3642